SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Stanley Furniture Company, Inc. (Name of Issuer) Common Stock, Par Value $0.02 Per Share (Title of Class of Securities) 854305208 (CUSIP Number) Steven A. Hale II Manager Hale Partnership Capital Management, LLC 5960 Fairview Road, Suite 432 Charlotte, NC 28210 (704) 970-2012 Justyn R. Putnam Managing Member TALANTA Investment Group, LLC 401 N. Tryon Street, 10th Floor Charlotte, NC 28202 (704) 904-1450 with a copy to Paul J. Foley Kilpatrick Townsend & Stockton LLP 1114 Avenue of the Americas New York, NY, 10036-7703 (212) 775-8712 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 12, 2014 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f), or 13d-1(g), check the following box[] (Continued on following pages) CUSIP NO.854305208 13D Page 2 1 NAMES OF REPORTING PERSONS HALE PARTNERSHIP CAPITAL MANAGEMENT, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION STATE OF NORTH CAROLINA, UNITED STATES OF AMERICA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 Shares of Common Stock 8 SHARED VOTING POWER 558,959 Shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 Shares of Common Stock 10 SHARED DISPOSITIVE POWER 558,959 Shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 558,959 Shares of Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.8% of the outstanding Common Stock (based on 14,780,322 Shares of Common Stock outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed on October 14, 2014) 14 TYPE OF REPORTING PERSON OO, IA CUSIP NO.854305208 13D Page 3 1 NAMES OF REPORTING PERSONS HALE PARTNERSHIP CAPITAL ADVISORS, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION STATE OF NORTH CAROLINA, UNITED STATES OF AMERICA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 Shares of Common Stock 8 SHARED VOTING POWER 558,959 Shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 Shares of Common Stock 10 SHARED DISPOSITIVE POWER 558,959 Shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 558,959 Shares of Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.8% of the outstanding Common Stock (based on 14,780,322 Shares of Common Stock outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed on October 14, 2014) 14 TYPE OF REPORTING PERSON OO CUSIP NO.854305208 13D Page 4 1 NAMES OF REPORTING PERSONS HALE PARTNERSHIP FUND, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION STATE OF DELAWARE, UNITED STATES OF AMERICA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 Shares of Common Stock 8 SHARED VOTING POWER 509,154 Shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 Shares of Common Stock 10 SHARED DISPOSITIVE POWER 509,154 Shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 509,154 Shares of Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.4% of the outstanding Common Stock (based on 14,780,322 Shares of Common Stock outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed on October 14, 2014) 14 TYPE OF REPORTING PERSON PN CUSIP NO.854305208 13D Page 5 1 NAMES OF REPORTING PERSONS MGEN II – HALE FUND, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION STATE OF DELAWARE, UNITED STATES OF AMERICA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 Shares of Common Stock 8 SHARED VOTING POWER 49,805 Shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 Shares of Common Stock 10 SHARED DISPOSITIVE POWER 49,805 Shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 49,805 Shares of Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.3% of the outstanding Common Stock (based on 14,780,322 Shares of Common Stock outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed on October 14, 2014) 14 TYPE OF REPORTING PERSON PN CUSIP NO.854305208 13D Page 6 1 NAMES OF REPORTING PERSONS STEVEN A. HALE II 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES OF AMERICA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 Shares of Common Stock 8 SHARED VOTING POWER 558,959 Shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 Shares of Common Stock 10 SHARED DISPOSITIVE POWER 558,959 Shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 558,959 Shares of Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.8% of the outstanding Common Stock (based on 14,780,322 Shares of Common Stock outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed on October 14, 2014) 14 TYPE OF REPORTING PERSON IN CUSIP NO.854305208 13D Page 7 1 NAMES OF REPORTING PERSONS TALANTA INVESTMENT GROUP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION STATE OF DELAWARE, UNITED STATES OF AMERICA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 Shares of Common Stock 8 SHARED VOTING POWER 234,986 Shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 Shares of Common Stock 10 SHARED DISPOSITIVE POWER 234,986 Shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 234,986 Shares of Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.6% of the outstanding Common Stock (based on 14,780,322 Shares of Common Stock outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed on October 14, 2014) 14 TYPE OF REPORTING PERSON OO CUSIP NO.854305208 13D Page 8 1 NAMES OF REPORTING PERSONS TALANTA FUND, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION STATE OF DELAWARE, UNITED STATES OF AMERICA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 Shares of Common Stock 8 SHARED VOTING POWER 234,986 Shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 Shares of Common Stock 10 SHARED DISPOSITIVE POWER 234,986 Shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 234,986 Shares of Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.6% of the outstanding Common Stock (based on 14,780,322 Shares of Common Stock outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed on October 14, 2014) 14 TYPE OF REPORTING PERSON PN CUSIP NO.854305208 13D Page 9 1 NAMES OF REPORTING PERSONS JUSTYN R. PUTNAM 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION STATE OF DELAWARE, UNITED STATES OF AMERICA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 Shares of Common Stock 8 SHARED VOTING POWER 234,986 Shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 Shares of Common Stock 10 SHARED DISPOSITIVE POWER 234,986 Shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 234,986 Shares of Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.6% of the outstanding Common Stock (based on 14,780,322 Shares of Common Stock outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed on October 14, 2014) 14 TYPE OF REPORTING PERSON IN Item 1. Security and Issuer This statement (the “Statement”) relates to the shares of Common Stock, $0.02 Par Value (the “Common Stock”), of Stanley Furniture Company, Inc. (the “Issuer”), with principal executive offices located at 200 North Hamilton Street, No. 200, High Point, North Carolina, 27260. Item 2. Identity and Background (a) Name This Statement is filed by the following persons (the “Reporting Persons”): Reporting Person State of Organization Hale Partnership Capital Management, LLC (“Hale Adviser”) North Carolina Hale Partnership Capital Advisors, LLC (“Hale GP”) North Carolina Hale Partnership Fund, LP (“Hale Fund I”) Delaware MGEN II – Hale Fund, LP (“Hale Fund II”, and together with “Hale Fund I”, the “Hale Funds”) Delaware Steven A. Hale II (“Mr. Hale”, and together with Hale Adviser, Hale GP and the Hale Funds, the “Hale Reporting Persons”) N/A TALANTA Investment Group, LLC (“TALANTA GP”); Delaware TALANTA Fund, LP (“TALANTA Fund”, and together with the “Hale Funds”, the “Funds”) Delaware Justyn R. Putnam (“Mr. Putnam”, and together with TALANTA GP and TALANTA Fund, the “TALANTA Reporting Persons”) N/A The Reporting Persons have entered into a joint filing agreement, a copy of which is attached hereto as Exhibit 1. (b) Residence or Business Address The address of the Hale Reporting Persons is 5960 Fairview Road, Suite 432, Charlotte, NC 28210. The address of the TALANTA Reporting Persons is 401 N. Tryon Street, 10th Floor, Charlotte, NC 28202 (c) Present Principal Occupation or Employment and the Name, Principal Business and Address of any Corporation or Other Organization in Which Such Employment Is Conducted Reporting Person Principal Business or Occupation Hale Adviser Investment manager of Hale Funds Hale GP General partner of Hale Funds Funds Investment funds Mr. Hale Manager of Hale Adviser and Hale GP TALANTA GP General partner of TALANTA Fund Mr. Putnam Managing member of TALANTA GP (d) Criminal Convictions None of the Reporting Persons have in the past five years been convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors). (e) Civil Proceedings None of the Reporting Persons have in the past five years been a party to any civil proceedings of any judicial or administrative bodies of competent jurisdiction as a result of which they were or are subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or State securities laws or finding any violation with respect to such laws. (f) Citizenship. Mr. Hale and Mr. Putnam are United States citizens. Item 3. Source and Amount of Funds or Other Consideration All purchases of the Common Stock of the Issuer have been made by or on behalf of the Funds using the investment capital of the Funds.The aggregate purchase price of the 793,945 shares of Common Stock acquired was approximately $2,086,263.27 (including brokerage commissions and transaction costs). Item 4. Purpose of the Transaction The primary purpose of the Funds’ acquisition of the Common Stock is for investment, although the Funds have taken certain (and expect to take other) actions to encourage the Issuer to enhance value for its stockholders. Over the last two years, Mr. Hale, on behalf of the Hale Funds, has had multiple exchanges with management of the Issuer regarding the Hale Funds’ concern about the poor operating performance and imprudent capital management strategies of the Issuer.As a part of some such exchanges, the Hale Funds delivered written analyses of the Issuer’s poor performance and results, relative to several metrics, and asked the Issuer to pursue different courses of action. Since July 2014, Mr. Hale has been discussing the above and other concerns of the Hale Funds with Mr. Putnam of the TALANTA Funds, which also had been concerned about the Issuer’s poor performance and misguided direction. Messrs. Hale and Putnam identified several areas of agreement between their respective Funds with respect to the reasons for the Issuer’s disappointing results and challenges, and the prudent strategic direction for the Issuer.Among other things, they agreed that the Issuer would benefit from new perspectives on its Board of Directors, which they hope and believe will lead the Board of Directors to assess critically the competency of current management to lead the Issuer and to consider (and have the Issuer implement) a professionally-advised strategic sales process as the prudent course to enhance and realize value for the Issuer’s stockholders. On November 4, 2014, the Funds submitted in accordance with the Issuer’s Bylaws a written notice and request for nomination of two candidates, Robert E. Allen and Jeffrey S. Gilliam, for election to the Board of Directors of the Issuer at the Issuer’s 2015 annual meeting of stockholders.A copy of the nomination notice is attached hereto as Exhibit 2 and is incorporated herein by reference. On December 22, 2014, the Fundssent a letter to the Board of Directors of the Issuer, in which they provided a summary analysis of their assessment of the Issuer’s poor operating performance and misguided strategic direction under current management, and they encouraged the Board of Directors to consider and initiate a strategic sales process for the Issuer.The Funds may seek to engage in follow-up discussions about those matters with the Board of Directors and/or with management of the Issuer.More generally, in pursuing their investment purposes, the Reporting Persons may further purchase, hold, vote, trade, dispose or otherwise deal in the Common Stock at times, and in such manner, as they deem advisable to benefit from, among other things: (i)changes in the market prices of the Common Stock; (ii)changes in the Issuer’s operations, business strategy or prospects; or (iii)from the sale or merger of the Issuer.To evaluate such alternatives, the Reporting Persons will closely monitor the Issuer’s operations, prospects, business development, management, competitive and strategic matters, capital structure and prevailing market conditions, as well as other economic, securities markets and investment considerations. The Reporting Persons may discuss such matters with the management or Board of Directors of the Issuer, other stockholders, industry analysts, existing or potential strategic partners or competitors, investment and financing professionals, sources of credit and other investors.Such evaluations and discussions may result in, among other things, the Reporting Persons: (i)modifying their ownership of Common Stock; (ii)exchanging information with the Issuer; (iii)proposing changes in the Issuer’s operations, governance or capitalization; (iv)pursuing a transaction that would result in the Reporting Persons’ acquisition of a controlling interest in the Issuer; or (v)pursuing one or more of the other actions described in subsections (a)through (j)of Item4 of Schedule 13D. In addition to the information disclosed in this Statement, the Reporting Persons reserve the right to: (i)formulate other plans and proposals; and (ii)take other actions with respect to their investment in the Issuer, including any or all of the actions set forth in subsections (a)through (j)of Item4 of Schedule 13D. The Reporting Persons may at any time reconsider and change their plans or proposals relating to the foregoing. Item 5. Interest in Securities of the Issuer (a) - (b) The responses of the Reporting Persons to rows 7, 8, 9, 10, 11 and 13 on the cover pages of this Statement are incorporated herein by reference. The reported shares are beneficially owned by the Funds, with Hale Fund I owning 509,154 shares of Common Stock, Hale Fund II owning 49,805 shares of Common Stock, and TALANTA Fund owning 234,986 shares of Common Stock. Hale Adviser, as the investment manager of the Hale Funds, Hale GP, as the general partner of the Hale Funds, and Mr. Hale, as the sole manager of Hale Adviser and Hale GP, may be deemed to have the power to direct the voting and disposition of shares of Common Stock beneficially owned by the Hale Funds, and consequently Hale Adviser, Hale GP and Mr. Hale may be deemed to possess indirect beneficial ownership of such shares.Hale Adviser, Hale GP and Mr. Hale disclaim beneficial ownership of such shares for all other purposes. TALANTA GP, as general partner of the TALANTA Fund, and Mr. Putnam, as managing member of TALANTA GP, may be deemed to have the power to direct the voting and disposition of shares of Common Stock beneficially owned by the TALANTA Fund, and consequently TALANTA GP and Mr. Putnam may be deemed to possess indirect beneficial ownership of such shares.TALANTA GP and Mr. Putnam disclaim beneficial ownership of such shares for all other purposes. (c) See Schedule A for transactions in the Common Stock by the Reporting Persons in the last 60 days. (d) None. (e) Not applicable. Item 6. Contract, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Except for the Joint Filing Agreement among the Reporting Persons attached as Exhibit 1, and other than as described in this Statement, to the knowledge of the Reporting Persons, there are no contracts, arrangements, understandings or relationships (legal or otherwise) among the Reporting Persons or between the Reporting Persons and any other person with respect to any securities of the Issuer, including but not limited to transfer or voting of any of the securities, finder’s fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. Item 7.Material to be Filed as Exhibits The following documents are filed as exhibits: Exhibit Number Description 1 Joint Filing Agreement 2 Director Nomination Notice to the Issuer dated November 4, 2014 Signature After reasonable inquiry and to the best of each of the undersigned’s knowledge and belief, each of the undersigned certifies that the information set forth in this Statement is true, complete and correct. Date: December 22, 2014 HALE PARTNERSHIP CAPITAL MANAGEMENT, LLC By: /s/ Steven A. Hale II Name: Steven A. Hale II Title: Manager HALE PARTNERSHIP CAPITAL ADVISORS, LLC By: /s/ Steven A. Hale II Name: Steven A. Hale II Title: Manager HALE PARTNERSHIP FUND, LP By: Hale Partnership Capital Advisors, LLC, its General Partner By: /s/ Steven A. Hale II Name: Steven A. Hale II Title: Manager MGEN II – HALE FUND, LP By: Hale Partnership Capital Advisors, LLC, its General Partner By: /s/ Steven A. Hale II Name: Steven A. Hale II Title: Manager /s/ Steven A. Hale II STEVEN A. HALE II TALANTA INVESTMENT GROUP, LLC By: /s/ Justyn R. Putnam Name: Justyn R. Putnam Title: Managing Member TALANTA FUND, LP By: TALANTA Investment Group, LLC, its General Partner By: /s/ Justyn R. Putnam Name: Justyn R. Putnam Title: Managing Member /s/ Justyn R. Putnam JUSTYN R. PUTNAM SCHEDULE A TRANSACTIONS IN COMMON STOCK BY REPORTING PERSONS OVER LAST 60 DAYS Beneficial Ownership Transaction Date Quantity PriceperShare (excluding commission) How Effected Hale Partnership Fund LP 10/23/2014 Open Market Hale Partnership Fund LP 10/24/2014 Open Market Hale Partnership Fund LP 10/27/2014 Open Market Hale Partnership Fund LP 10/30/2014 Open Market Hale Partnership Fund LP 11/5/2014 Open Market Hale Partnership Fund LP 11/6/2014 Open Market Hale Partnership Fund LP 11/28/2014 Open Market Hale Partnership Fund LP 12/1/2014 Open Market Hale Partnership Fund LP 12/2/2014 Open Market Hale Partnership Fund LP 12/2/2014 Open Market Hale Partnership Fund LP 12/3/2014 Open Market Hale Partnership Fund LP 12/5/2014 Open Market Hale Partnership Fund LP 12/8/2014 Open Market Hale Partnership Fund LP 12/12/2014 Open Market Hale Partnership Fund LP 12/12/2014 Open Market Hale Partnership Fund LP 12/12/2014 Open Market Hale Partnership Fund LP 12/12/2014 Open Market Hale Partnership Fund LP 12/12/2014 Open Market Hale Partnership Fund LP 12/12/2014 Open Market Hale Partnership Fund LP 12/12/2014 Open Market Hale Partnership Fund LP 12/12/2014 Open Market Hale Partnership Fund LP 12/18/2014 Open Market Hale Partnership Fund LP 12/18/2014 Open Market Hale Partnership Fund LP 12/18/2014 Open Market MGEN II - Hale Fund, L.P. 10/23/2014 46 Open Market MGEN II - Hale Fund, L.P. 10/24/2014 45 Open Market MGEN II - Hale Fund, L.P. 10/27/2014 46 Open Market MGEN II - Hale Fund, L.P. 10/30/2014 Open Market MGEN II - Hale Fund, L.P. 11/5/2014 Open Market MGEN II - Hale Fund, L.P. 11/6/2014 Open Market MGEN II - Hale Fund, L.P. 11/28/2014 Open Market MGEN II - Hale Fund, L.P. 12/1/2014 Open Market MGEN II - Hale Fund, L.P. 12/2/2014 Open Market MGEN II - Hale Fund, L.P. 12/2/2014 Open Market Beneficial Ownership Transaction Date Quantity PriceperShare (excluding commission) How Effected MGEN II - Hale Fund, L.P. 12/3/2014 Open Market MGEN II - Hale Fund, L.P. 12/5/2014 Open Market MGEN II - Hale Fund, L.P. 12/8/2014 27 Open Market MGEN II - Hale Fund, L.P. 12/12/2014 Open Market MGEN II - Hale Fund, L.P. 12/12/2014 Open Market MGEN II - Hale Fund, L.P. 12/12/2014 Open Market MGEN II - Hale Fund, L.P. 12/12/2014 Open Market MGEN II - Hale Fund, L.P. 12/12/2014 Open Market MGEN II - Hale Fund, L.P. 12/12/2014 Open Market MGEN II - Hale Fund, L.P. 12/12/2014 Open Market MGEN II - Hale Fund, L.P. 12/12/2014 Open Market MGEN II - Hale Fund, L.P. 12/18/2014 Open Market MGEN II - Hale Fund, L.P. 12/18/2014 Open Market MGEN II - Hale Fund, L.P. 12/18/2014 Open Market TALANTA Fund, LP 10/24/2014 Open Market TALANTA Fund, LP 11/18/2014 Open Market TALANTA Fund, LP 11/21/2014 Open Market TALANTA Fund, LP 11/21/2014 Open Market TALANTA Fund, LP 11/24/2014 Open Market TALANTA Fund, LP 11/24/2014 Open Market TALANTA Fund, LP 11/24/2014 Open Market TALANTA Fund, LP 11/24/2014 Open Market TALANTA Fund, LP 11/24/2014 Open Market TALANTA Fund, LP 11/24/2014 Open Market TALANTA Fund, LP 11/24/2014 Open Market TALANTA Fund, LP 11/24/2014 Open Market TALANTA Fund, LP 11/24/2014 Open Market TALANTA Fund, LP 11/24/2014 Open Market TALANTA Fund, LP 11/26/2014 Open Market TALANTA Fund, LP 11/26/2014 Open Market TALANTA Fund, LP 11/26/2014 Open Market TALANTA Fund, LP 11/26/2014 Open Market TALANTA Fund, LP 11/26/2014 Open Market TALANTA Fund, LP 11/26/2014 Open Market TALANTA Fund, LP 11/26/2014 Open Market TALANTA Fund, LP 11/26/2014 Open Market TALANTA Fund, LP 12/2/2014 Open Market TALANTA Fund, LP 12/2/2014 32 Open Market TALANTA Fund, LP 12/2/2014 Open Market TALANTA Fund, LP 12/2/2014 Open Market TALANTA Fund, LP 12/2/2014 Open Market TALANTA Fund, LP 12/2/2014 Open Market TALANTA Fund, LP 12/2/2014 Open Market TALANTA Fund, LP 12/2/2014 Open Market TALANTA Fund, LP 12/2/2014 Open Market Beneficial Ownership Transaction Date Quantity PriceperShare (excluding commission) How Effected TALANTA Fund, LP 12/2/2014 Open Market TALANTA Fund, LP 12/2/2014 Open Market TALANTA Fund, LP 12/2/2014 Open Market TALANTA Fund, LP 12/2/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/5/2014 Open Market TALANTA Fund, LP 12/9/2014 Open Market TALANTA Fund, LP 12/9/2014 Open Market TALANTA Fund, LP 12/9/2014 Open Market TALANTA Fund, LP 12/9/2014 Open Market TALANTA Fund, LP 12/9/2014 Open Market TALANTA Fund, LP 12/9/2014 Open Market TALANTA Fund, LP 12/9/2014 Open Market TALANTA Fund, LP 12/9/2014 Open Market TALANTA Fund, LP 12/9/2014 Open Market TALANTA Fund, LP 12/9/2014 Open Market TALANTA Fund, LP 12/9/2014 Open Market TALANTA Fund, LP 12/9/2014 Open Market TALANTA Fund, LP 12/10/2014 Open Market TALANTA Fund, LP 12/10/2014 Open Market TALANTA Fund, LP 12/10/2014 Open Market TALANTA Fund, LP 12/10/2014 11 Open Market TALANTA Fund, LP 12/10/2014 Open Market TALANTA Fund, LP 12/10/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market Beneficial Ownership Transaction Date Quantity PriceperShare (excluding commission) How Effected TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 19 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market TALANTA Fund, LP 12/11/2014 Open Market EXHIBIT INDEX Exhibit Number Description 1 Joint Filing Agreement 2 Director Nomination Notice to the Issuer dated November 4, 2014
